DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 11312494 B2) in view of Spellman (US 9308995 B2).
Regarding Claim 1 O’Neill discloses A room (14; primarily the embodiment shown in Figs. 17-28)) for an aircraft cabin which is a hollow box shape and installed in the aircraft cabin, the room comprising:
a floor wall portion (18/504/1804/1806) that is configured to face (the lower surface faces a seat below) a seat (16/508) of the cabin;
a side wall portion (36/1102) that extends from the floor wall portion in a direction away (“extending from behind or from the top”; See wall discussion in Column 8, Lines 24-45) from the seat and has an opening portion (“gap in wall 1102 to allow for a passenger to access”; See Column 11 Line 53) for entering and leaving the room;
a ladder portion (2502) extending in a direction (downward) toward the seat from a periphery of the opening portion (See Fig. 26); and
a ceiling wall portion (top wall of 14, maybe best shown in Figs. 17, 20, 27) that extends to couple the floor wall portion and the side wall portion and has 
O’Neill is silent on an engagement structure. Spellman teaches a similar overhead room (102/202) having a ceiling wall portion (where 240 points in Fig. 13) and has an engagement structure (multiple elements including 128, 132, 144; See Fig. 9) with an inner wall of the cabin (at 111).

Regarding Claims 2-4, O’Neill discloses the room wherein:
the side wall portion includes a luggage storage room (902/ “seating suite 14 may include one or more storage compartments”; Column 13 Line 34) that is openable and closable from an outer side of the room;
the side wall portion includes a recessed portion (1810) that is recessed from an inner side to an outer side of the room and expands an inner space of the room; and
the ladder portion includes a coupling portion (as required by “telescopic ladder 2502 may be integrated into lower seating suite 12”; Column 13 Line 39) for coupling to the seat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642